Exhibit 10.1 SIXTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT This SIXTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is entered into as of this 29th day of October, 2009 by and among BANK OF AMERICA, N.A., as successor by merger to LaSalle Business Credit, LLC, as administrative agent and collateral agent (in such agent capacities, “Agent”) for itself and all other lenders from time to time a party hereto (“Lenders”), located at 135South LaSalle Street, Chicago, Illinois 60603-4105, PROTECTIVE APPAREL CORPORATION OF AMERICA, a New York corporation (“PACA”), POINT BLANK BODY ARMOR INC., a Delaware corporation (“Point Blank”) and LIFE WEAR TECHNOLOGIES, INC., a Florida corporation (“Life Wear”, and together with PACA and Point Blank, collectively, the “Borrowers” and each, individually, a “Borrower”) and POINT BLANK SOLUTIONS, INC., a Delaware corporation (the “Parent” and a “Guarantor”).Unless otherwise specified herein, capitalized terms used in this Amendment shall have the meanings ascribed to them by the Loan Agreement (as hereinafter defined). RECITALS WHEREAS, Borrowers, Parent, Agent and Lenders have entered into that certain Amended and Restated Loan and Security Agreement dated as of April 3, 2007 (as amended, supplemented, restated or otherwise modified from time to time, the “Loan Agreement”); WHEREAS, Borrowers, Parent, Agent and Lenders have agreed to the amendments set forth herein; NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements contained herein and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrowers, Parent, Agent and Lenders hereby agree as follows: SECTION 1. Amendments. (a)The definition of “Applicable Margin” set forth in Section 1 of the Loan Agreement is hereby amended and restated in its entirety to read as follows: “Applicable Margin” means (a) 4.00% for all Term Loans that are Base Rate Loans and (b) 4.00% for all Revolving Loans that are Base Rate Loans. (b)The definition of “Eligible Accounts” set forth in Section 1 of the Loan Agreement is hereby amended by adding a new sentence to the end thereof to read as follows: “Notwithstanding any language to the contrary or prior practice by Agent, from and after the Sixteenth Amendment Effective Date, no Account shall be an Eligible Account unless (i)Agent shall have received all documentation requested by it with respect to the Federal Assignment of Claims Act in connection with any Account Debtor that is the United States Government or any department, agency or instrumentality thereof and (ii) the underlying contract shall either explicitly incorporate by reference the “Assignment of Claims (Jan. 1986)” clause including its “Alternate I” as set forth in “48 C.F.R. 52.232-23” or include the actual text of the clause and its Alternate I.” (c)The definition of “Permitted Liens” set forth in Section 1 of the Loan Agreement is hereby amended and restated in its entirety to read as follows: “Permitted Liens” shall mean (i) liens of lessors under lease agreements and statutory liens of landlords, carriers, warehousemen, processors, mechanics, materialmen or suppliers incurred in the ordinary course of business and securing amounts not yet due or declared to be due by the claimant thereunder; (ii) liens or security interests in favor of Agent; (iii) zoning restrictions and easements, licenses, covenants and other restrictions affecting the use of real property that do not individually or in the aggregate have a material adverse effect on Parent’s or any Borrower’s ability to use such real property for its intended purpose in connection with such Parent’s or Borrower’s business; (iv) liens in connection with purchase money indebtedness and capitalized leases otherwise permitted pursuant to this Agreement; provided, that such liens attach only to the specific assets the purchase of which was financed by such purchase money indebtedness or which is the subject of such capitalized leases; (v) liens securing the payment of taxes not yet due or the payment of which is being contested in good faith and by appropriate proceedings; provided, that (a) adequate reserves for such taxes have been established to the extent required by generally accepted accounting principles, consistently applied, and (b) no notice of any such lien has been filed in any jurisdiction;(vi) deposits under workers compensation, unemployment insurance or social security laws, or to secure the performance of bids, tenders, contracts or leases, or to secure statutory obligations, surety or appeal bonds, or other bonds in the ordinary course of business; (vii) liens securing judgments or awards which do not constitute Events of Default hereunder and which are being appealed while a stay is in effect; (viii) the filing of Uniform Commercial Code financing statements solely as a precautionary measure in connection with operating leases or consignment of goods; (ix) leases or subleases of property of Parent or any Borrower, in each case entered into in the ordinary course of such Person’s business; (x) licenses or sublicenses of intellectual property granted by Parent or any Borrower in the ordinary course of its business and not interfering in any material respect with the conduct of the business of Parent and the Borrowers, taken as a whole; (xi) liens securing Acquired Debt incurred or assumed in connection with any Permitted Acquisition; provided such liens attach only (a) in the case of mortgage indebtedness, to the real estate previously financed by such lienholder, (b) in the case of indebtedness with respect to capitalized leases, to the assets which are the subject of such capitalized leases, or (c) in the case of any other indebtedness in respect of purchase money security interest financing, to the assets which are the subject of such purchase money security interest financing; it being understood and agreed that in no event shall any liens under this clause (xii) attach to any assets constituting Collateral; (xiii) liens securing the Subordinated Indebtedness if a subordination agreement in favor of Agent and Lenders in form and substance acceptable to Agent is executed and delivered to Agent relative thereto (such liens, the “Subordinated Liens”), (xiv) other liens that secure obligations, the aggregate principal amount of which does not exceed, as of any date of determination, One Hundred Thousand and No/100 Dollars ($100,000); and (xv) liens to which Agent has given its prior written consent. 2 (d)Section 1 of the Loan Agreement is hereby further amended by the addition of the following definitions, which shall be inserted in their appropriate alphabetical order: “Sixteenth Amendment” means the Sixteenth Amendment to Loan and Security Agreement dated as of October 29th, 2009 among Borrowers, Parent, the Agent and the Lenders signatory thereto. “Sixteenth Amendment Effective Date” means the date on which the conditions set forth in Section Two of the Sixteenth Amendment are satisfied. “Sixteenth Amendment Reserve” means, for the relevant period, (x) the dollar amount of the “Availability Block” set forth below for such period minus (y) settlement costs in respect of the Department of Justice matters regarding Zylon and the investigation commenced by the Securities and Exchange Commission involving Parent and Borrowers (the “Specific Settlement Costs”) paid in cash after the Sixteenth Amendment Effective Date in an aggregate amount not to exceed $1,000,000: START DATE END DATE AVAILABILITY BLOCK Sixteenth AmendmentEffective Date November6, 2009 $7,500,000 November 7, 2009 November 13, 2009 $9,000,000 November 14, 2009 November 20, 2009 $10,500,000 November 21, 2009 November 27, 2009 $11,500,000 November 28, 2009 December 4, 2009 $13,500,000 December 5, 2009 December 18, 2009 $17,500,000 December 19, 2009 December 25, 2009 $16,500,000 December 26, 2009 January 1, 2010 $13,500,000 January 2, 2010 January 8, 2010 $11,000,000 January 9, 2010 January 22, 2010 $9,000,000 January 23, 2010 January 29, 2010 $8,500,000 January 30, 2010 April 3, 2010 $7,500,000 “Specific Settlement Costs”shall have the meaning specified in the defined term “Sixteenth Amendment Reserve.” “Subordinated Indebtedness” shall have the meaning specified in Section 13(b)(x) hereof. “Subordinated Lien” shall have the meaning specified in clause (xiii) of the definition “Permitted Liens”. “Subordination Agreement” means the Subordination and Intercreditor Agreement dated as of October 29th, 2009 between Agent and the Subordinated Creditor (as defined therein) governing the Subordinated Lien and the Subordinated Indebtedness. 3 (e)The definition of “Maximum Revolving Loan Limit” set forth in Section 2(a) of the Loan Agreement is hereby amended by deleting the reference to the amount of “Thirty Million and No/100 Dollars ($30,000,000)” and replacing it with the reference “(A) during the period from the Sixteenth Amendment Effective Date through January 29, 2010, Fifteen Million and No/100 Dollars ($15,000,000), (B) during the period from January 30, 2010 through February 11, 2010, Ten Million and No/100 Dollars ($10,000,000) and (C) from and after February 12, 2010, Five Million and No/100 Dollars ($5,000,000)”. (f)Clause (v) of Section 2(a) of the Loan Agreement is hereby amended and restated in its entirety to read as follows: “(v) the Sixteenth Amendment Reserve; minus” (g)Section 2(a) of the Loan Agreement is hereby further amended by adding one new sentence to the end of the penultimate paragraph thereof to read as follows: “Notwithstanding anything to the contrary herein, all Revolving Loans made on or after the Sixteenth Amendment Effective Date shall be Base Rate Loans.” (h)Section 2 of the Loan Agreement is hereby amended by amending and restating Section 2(e) to read as follows: “(e)Term Loan.(i) The parties hereto agree that as of October 31, 2008, a portion of the outstanding principal amount of Revolving Loans equal to $10,000,000 shall be converted into a separate term loan issued by the Borrowers in the original principal amount of $10,000,000 (herein, the “Initial Term Loan”) evidenced by this Agreement and any promissory note executed under Section 2(c) of this Agreement and shall be allocated ratably to the Lenders holding Revolving Loans as of such date.Simultaneously with such conversion, the outstanding principal amount of the Revolving Loans shall be deemed to be reduced by $10,000,000.The Lenders agree to make an incremental term loan to Borrowers on the Sixteenth Amendment Effective Date in an aggregate principal amount equal to $4,000,000 (herein, the “Incremental Term
